Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to applicant’s  after final response filed May 23, 2022. This office action includes a new 112 rejection. Accordingly, the finality of the last office action is withdrawn in view of this new rejection. The drawing objection is maintained because the drawings so not sufficiently illustrate a valve in the coupling members as claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the plug body defining an internal fluid passageway and a valve arrangement movable in the passageway between an open and a closed position as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is noted that applicant’s Figures 20-22 illustrate a male coupling part that is basically a solid part with no internal passageway and no valve arrangement within the male coupling part. The middle section of the female coupling part in Figures 20-22 is a solid member with no fluid passage therethrough. Figure 23 shows what appears to be free floating valve members therein. It also appears that these valves would close under fluid pressure as the fluid flows from the left to the right of the coupling. None of the other figures show a valve member movable in an internal fluid passageway of a plug body between an open and a closed position.

An illustrative example of a valve coupling is provided below from U.S. Patent No. 4,098,292. The plug (22) includes a valve (34a) movable between a closed position (Figure 5) and an open position (Figure 6). The plug (22) includes an internal fluid passageway (25) defined between the valve (34a) and the walls of the plug (at 27).

    PNG
    media_image1.png
    656
    733
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of the independent claims recite the socket interface of the plug being configured to engage with the first lock type and the second lock type. This incorrectly suggests the plug is connected to the first lock type and the second lock type at the same time as opposed to the alternative engagement of the plug with a ball lock type of Figures 13-15 or a shear lock type of Figures 16-19.

Allowable Subject Matter
Claims 1, 3-5, 8-13, 16, 17, 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915. The examiner can normally be reached Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN L LEE/Primary Examiner, Art Unit 3753